DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 12, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coordes US9322396.
Claim 1. Coordes discloses an anchor cage for a foundation of a wind turbine that comprises at least an upper load distribution plate (8), at least a lower load distribution plate (28), and a plurality of first reinforcement elements (24 held by 26 at 8) extending between the at least upper load distribution plate and the at least lower load distribution plate (Fig.2), further comprising at least one intermediate load distribution plate (12) placed between the upper load distribution plate and the lower load distribution plate, and a plurality of second reinforcement elements (22) extending between the at least 

Claim 2. Coordes discloses the first reinforcement elements (through holes 38) and the second reinforcement elements (22) are distributed along a single circumferential row (Fig.3).

Claim 3. Coordes discloses the first reinforcement elements and the second reinforcement elements are distributed alternately along the single circumferential row (Fig.3).

Claim 10. Coordes discloses a post-tensioning value applied to each second reinforcement element is smaller than the post-tensioning value applied to each first reinforcement element (22 is welded as discussed in P.0047 while 24 is held by 34 and 36 which can be adjusted for a larger post-tensioning value).

Claim 12. Coordes discloses the at least intermediate load distribution plate and the at least lower load distribution plate are selected between a continuous plate and/or modular plates for each reinforcement element or set of reinforcement elements (Fig.4).

Claim 13. Coordes discloses the first reinforcement elements and the second reinforcement elements are distributed homogeneously (Figs.2 and 4).
Claim 21. Coordes discloses the anchor cage described in claim 1 wherein a total post-tensioning value provided in an upper part of the foundation is different from a total post-tensioning value provided in a lower part of the foundation (22 is welded as discussed in P.0047 while 24 is held by 34 and 36 which can be adjusted for a larger post-tensioning value).

Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning wherein the first reinforcement elements and the second reinforcement elements are distributed along two circumferential rows, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633